CASE 0:20-cv-01680-PJS-ECW Document 1-4 Filed 08/03/20 Page 1 of 2
        CASE 0:20-cv-01680-PJS-ECW Document 1-4 Filed 08/03/20 Page 2 of 2



                                     WaHu - Commercial

WaHu - Commercial
1016 Washington Avenue SE                       Statement Date:             Jul 29, 2020
Minneapolis,
MN,                                             Balance:                    $32,823.47
55414



Sprout Salad, LLC                               Lease:                      13503116
1016 Washington Avenue SE                       Unit:                       Wahu - Commercial 2C
Minneapolis, MN 55414                           Move In Date:               06/14/2018
                                                Lease Start Date:           04/01/2016
                                                Lease End Date:             03/31/2026
 Open Items

 Date             Description                                               Amount

 07/01/2020       Commercial - CAM Recovery                                 $667.28
 07/01/2020       Commercial - Rent                                         $5,253.33
 07/01/2020       Commercial - CAM Insurance                                $68.29
 07/01/2020       Commercial - CAM Prop Taxes                               $934.29
 06/01/2020       Commercial - CAM Recovery                                 $667.28
 06/01/2020       Commercial - CAM Prop Taxes                               $934.29
 06/01/2020       Commercial - Rent                                         $5,253.33
 06/01/2020       Commercial - CAM Insurance                                $68.29
 05/01/2020       Commercial - CAM Prop Taxes                               $934.29
 05/01/2020       Commercial - CAM Insurance                                $68.29
 05/01/2020       Commercial - CAM Recovery                                 $667.28
 05/01/2020       Commercial - Rent                                         $5,253.33
 04/01/2020       Commercial - CAM Recovery                                 $667.28
 04/01/2020       Commercial - Rent                                         $5,253.33
 04/01/2020       Commercial - CAM Insurance                                $68.29
 04/01/2020       Commercial - CAM Prop Taxes                               $934.29
 03/01/2020       Commercial - Rent                                         $5,130.71


                                                              Balance:      $32,823.47




                                     WaHu - Commercial
                     1016 Washington Avenue SE | Minneapolis | MN | 55414
